United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                      February 23, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 04-50773
                              Summary Calendar



          LEGENDS GYM, INC., JEFFERY ROSIN AND VINETTA ROSIN

             Plaintiffs - Counter Defendants - Appellants

                                      versus

                        ABCO LEASING, INC., ET AL

                                    Defendants

                             ABCO LEASING, INC.

                  Defendant - Counter Claimant -Appellee

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. A-03-CA-518-SS
                          --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     In    this    dispute   over    a   contract   for   the   lease    of   gym

equipment, Plaintiff-Counter Defendant Legends Gym appeals the

district court’s ruling granting summary judgment for ABCO Leasing

(“ABCO”) and awarding ABCO’s counsel attorney’s fees in the amount

of $21,290.44, after ABCO requested $82,093.31.                 We review the

district court’s grant of a motion for summary judgment de novo,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10594
                                 -2-

Reliance Nat’l Ins. Co. v. Tomlinson, 171 F.3d 1033, 1035 (5th Cir.

1999), and the grant of attorney’s fees for abuse of discretion.

Communication Workers of America v. Ector County Hosp. Dist., 392

F.3d 733 (5th Cir. 2004).   After a review of the record, we affirm

the district court’s order granting summary judgment for ABCO and

separate order granting ABCO’s attorney’s fees for essentially the

reasons as well stated in the district court’s memorandum opinions

and orders.

AFFIRMED.